              Case 7:17-cv-04038-AEK Document 16 Filed 04/22/21 Page 1 of 2




    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
    --------------------------------------------------------X
    VANRYN RODRIGUEZ,

                                     Plaintiff,
    v.                                                                 ORDER

    COMMISSIONER OF SOCIAL SECURITY,                                   17-CV-04038 (PMH) (AEK)

                                    Defendant.
 ----------------------------------------------------------X
PHILIP M. HALPERN, United States District Judge:

        By Order dated June 14, 2017, the Court referred this case to Magistrate Judge Lisa M.
Smith 1 for a Report and Recommendation. (Doc. 8).

        To conserve resources, to promote judicial efficiency, and in an effort to achieve a faster
disposition of this matter, it is hereby ORDERED that the parties must discuss whether they are
willing to consent, under 28 U.S.C. Section 636(c), to conducting all further proceedings before
the assigned Magistrate Judge.

        If both parties consent to proceed before the Magistrate Judge, counsel for the defendant
must, by no later than May 21, 2021, send to the Clerk of Court by e-mail to
orders_and_judgments@nysd.uscourts.gov, an attached fully executed (with handwritten
signatures) form AO 85 Notice, Consent, and Reference of a Civil Action to a Magistrate Judge,
the blank form for which is attached to this Order (and also available at
https://www.uscourts.gov/forms/civil-forms/notice-consent-and-reference-civil-action-
magistrate-judge). If the Court approves that form, all further proceedings will then be conducted
before the assigned Magistrate Judge rather than before me. Any appeal would be taken directly
to the United States Court of Appeals for the Second Circuit.

        If either party does not consent to conducting all further proceedings before the assigned
Magistrate Judge, defendant’s counsel shall file a letter by no later than May 21, 2021 advising the
Court that the parties do not consent, but without disclosing the identity of the party or parties who
do not consent. The parties are free to withhold consent without negative consequences.


                                                                  SO ORDERED:
Dated: White Plains, New York
       April 22, 2021
                                                                  ____________________________
                                                                  Philip M. Halpern
                                                                  United States District Judge

1
    The referral in this action was reassigned to Magistrate Judge Andrew E. Krause on October 15, 2020.
                        Case 7:17-cv-04038-AEK Document 16 Filed 04/22/21 Page 2 of 2
AO 85 (Rev. 02/17) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                         UNITED STATES DISTRICT COURT
                                                                            for the
                                                        __________ District of __________

                                                                               )
                                 Plaintiff                                     )
                                    v.                                         )      Civil Action No.
                                                                               )
                               Defendant                                       )



           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

         Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct
all proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment
may then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge
may exercise this authority only if all parties voluntarily consent.


        You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.


       Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.


        Printed names of parties and attorneys                               Signatures of parties or attorneys                  Dates




                                                                    Reference Order

        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.



Date:
                                                                                                    District Judge’s signature



                                                                                                     Printed name and title

Note:     Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
          magistrate judge. Do not return this form to a judge.



         Print                           Save As...                                                                              Reset
